UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1367


PATRICK O. CHRISTIAN,

                      Plaintiff – Appellant,

          v.

RODNEY MOORE; DANIEL E. BAILEY, JR.; JAMES TOWNSEND; TOM
CALLAHAN; CARSON DEAN; BURKE, Dr.; LYNN R. HOLMES;
ROBERT B. NIPPER; LISA BELL; ROBERT GUILLET; DUSTIN ELLIOT;
MICHAEL JORDAN; PAUL BANNEMAN; BURGESS, Dr.; BOWMAN, Dr.;
Greyhound Manager,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:13-cv-00100-FDW-DSC)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick    O.   Christian       appeals    the    district      court’s

orders dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006) and denying his Fed. R. Civ. P.

59(e) motion.       We have reviewed the record and find that this

appeal is frivolous.       Accordingly, we dismiss the appeal for the

reasons stated by the district court.                Christian v. Moore, No.

3:13-cv-00100-FDW-DSC (W.D.N.C. Feb. 28 & Mar. 11, 2013).                       We

dispense   with     oral   argument    because        the    facts   and    legal

contentions   are    adequately   presented     in     the   materials      before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       2